PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/178,142
Filing Date: 11 Feb 2014
Appellant(s): Hanly, Amy, Colleen



__________________
Heather G. Woodward
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/28/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6, 8-15, and 17-20 rejected under 35 U.S.C. 101
(2) Response to Argument
Rejections under 35 U.S.C. 101
Appellant argues that the claims are not directed to an abstract idea
	Appellant argues that determining the location of a ticket holder is accomplished through electronic means, and cannot reasonably be performed by a human.  The Examiner respectfully disagrees.  While the receiving of measured signal strengths of Bluetooth beacons is performed electronically, the actual calculation of the user location based on said measured signal strengths may indeed be performed by a human since it is merely the analysis of collected data.  For example, if it is predetermined that a signal strength of 10 dBm is associated with Location A, then upon learning that the signal strength is 10 dBm, the human would determine that the signal originates at Location A. 
	Nevertheless, even if a “plurality of signals transmitted by the network of Bluetooth beacons installed at the event” and their corresponding “measured signal strengths, as measured by the user device” is used to determine the location of the ticket holder, the Examiner has already established that such functions are well-understood, routine, conventional activities.  The Examiner points to the Office Action dated 09/28/2020 which states, in part, “The steps of 
https://web.archive.Org/web/20080927233921/https://en.wikipedia.org/wiki/Received_signal_strength_indication), and is a well-known and conventional concept that has been known since 2008. These steps, as well as using said measured signal strengths to calculate the location of the user device based on correlating the measured signal strengths with a database of predetermined signal fingerprints are well known and conventional as further evidenced by at least US 2009/0186602, hereinafter referred to as Ghosh. Paragraph [0005] of Ghosh states “Location schemes for wireless networks are typically based on the features of the underlying physical layer. For example, some traditional schemes have been based on ultrasound, infrared, Bluetooth, or 802.11 RF networks. These schemes infer the location of users by measuring various parameters such as received signal strength indicator (RSSI), time of flight, and angle of arrival. Some of these schemes are client based, that is, they rely on the client to determine its own location, while others are network based where the network infrastructure is used to determine location.” (emphasis added) The cited excerpt makes it evident that receiving measured signal strengths of Bluetooth devices was well-known and conventional almost 6 years prior to the filing date of the instant invention. The limitation is also deemed conventional as evidenced by US 2015/0133173, hereinafter referred to as Edge. The Background section of Edge at Paragraph [0006] states, “In an indoor environment, certain An indoor location for the mobile device may then be estimated using techniques such as trilateration or pattern matching, similar to or the same as techniques used to locate a mobile device outdoors, but applied to measurements of other types of signals. As an example, an indoor location of a mobile communication device may be estimated via radio heat map signature matching, for example, in which current characteristics of wireless signals received from access points at the device (e.g. RSSI, RTT) are compared with expected or previously measured signal characteristics for the access points stored as heat map values in a database.” The performance of conventional functions by generic computers does not provide an inventive concept. Therefore the claim is not found to be patent eligible.”
Appellant argues that the claims are similar to those of SiRF Technology, Inc., v. International Trade Commision. The Examiner respectfully disagrees. While SiRF was directed towards a method for “calculating an absolute position of a GPS receiver” that served to 
Appellant argues that the claims as a whole are integrated into a practical application
Appellant argues that the claims recite an improvement to online ticketing technology and/or the technical field of determining that a ticket holder is not at his or her seat for at least a portion of an event and instead is at another detected location, indicating a user preference for a seat other than their assigned seat, thus enabling a ticket seller to offer a targeted offer for an upgrade or switch to the user’s preferred location.  There is no such mention of these improvements in the specification.  Instead, the specification discusses an improvement to customer experience and increased sales.  The Examiner points to paragraph [0039] which states, in part, “By tracking the movement of customers in the stadium, the consumers’ preferences may be analyzed to improve customer experience and increase sales. For example, by tracking consumer movements, the system may determine which amenities or food vendors are most and/or least visited by customers and where customers like to sit or spend time during the public event. These statistics may be used to suggest personally tailored advertisements or offerings to the customer.”  Next, the Examiner points to paragraph [0067] which states, “After the game ends, the online ticket exchange service tracks the crowd traffic exiting the stadium and provides the user with the shortest and least congested route to exit the stadium. Thus, by leveraging the network of Bluetooth beacons in the stadium, additional services and guidance may be provided to the user to improve customer experience and to increase sales.”  Thus, it is apparent that the invention is clearly directed to providing an improvement to advertising based on location information.
Appellant further appears to argue that the claims cannot be practically performed by a human.  The Examiner respectfully disagrees.  The Examiner points to the example provided in the Office Action of 09/28/2020 which states, “A simple analog example would be an owner of a nightclub noticing that a patron is in a VIP section without a wristband (i.e. calculating location of user), determining that the patron would prefer the VIP section (i.e. determining and storing of preferences), and then offering the patron the ability to upgrade to the VIP section (i.e. presenting offer).”  Therefore, it is apparent that but for the conventional functions of receiving measured signal strengths, and transmission of the offers to a user device, the claims may indeed be performed by a human.  
Further, the Examiner points to the Appellants very own arguments.  Appellant provides a scenario in which a user may perform the tasks, and then states, “The time it would take for a ticket holder to accomplish such tasks, let alone the physical requirements for a user to accomplish such a task, would be overwhelming and not very likely successful.” (See pages 10-11) The Examiner notes that the difficulty of a task being performed by a human does not negate the fact that it can be performed by a human.  Further, the Appellant states, “…by determining the ticket holder’s preference for an area or seat other than their assigned ticket, the venue and/or ticket seller may offer seats which more closely correspond with the user’s preferences and may recoup additional money while improving the satisfaction of the ticket holder”. (Page 12)  Thus, by Appellants very own admission, the claims are directed to the non-technical improvements of increased sales and customer satisfaction.

Appellant argues that the claims are not well-understood, conventional, or routine
The Examiner respectfully disagrees.  The Examiner again points to the Office Action dated 09/28/2020 which states, in part, “The steps of causing transmission of a plurality of signals from a network of Bluetooth beacons; and electronically receiving, from a user device of the user, measured signal strengths of at least one of the plurality of signals transmitted by the network of Bluetooth beacons describes the technology of Received Signal Strength Indicator (RSSI) utilizing Bluetooth beacons. RSSI, as known by one skilled in the art is “a measurement of the power present in a received radio signal” (see
https://web.archive.Org/web/20080927233921/https://en.wikipedia.org/wiki/Received_signal_strength_indication), and is a well-known and conventional concept that has been known since 2008. These steps, as well as using said measured signal strengths to calculate the location For example, some traditional schemes have been based on ultrasound, infrared, Bluetooth, or 802.11 RF networks. These schemes infer the location of users by measuring various parameters such as received signal strength indicator (RSSI), time of flight, and angle of arrival. Some of these schemes are client based, that is, they rely on the client to determine its own location, while others are network based where the network infrastructure is used to determine location.” (emphasis added) The cited excerpt makes it evident that receiving measured signal strengths of Bluetooth devices was well-known and conventional almost 6 years prior to the filing date of the instant invention. The limitation is also deemed conventional as evidenced by US 2015/0133173, hereinafter referred to as Edge. The Background section of Edge at Paragraph [0006] states, “In an indoor environment, certain mobile communication devices may be unable to reliably acquire or accurately measure wireless signals from a sufficient number of satellites and cellular base stations to enable determination of a location estimate or an accurate location estimate. Other techniques may instead be used to enable location or accurate location indoors. For example, a mobile communication device located indoors may obtain a position fix by acquiring and measuring wireless signals from three or more terrestrial wireless transmitters associated with a wireless local area network (WLAN), such as WiFi or Bluetooth access points. The measured access points may be identified in some cases by obtaining a Media Access Control identifier (MAC ID) address from wireless signals received from each access point and one or more characteristics of the received An indoor location for the mobile device may then be estimated using techniques such as trilateration or pattern matching, similar to or the same as techniques used to locate a mobile device outdoors, but applied to measurements of other types of signals. As an example, an indoor location of a mobile communication device may be estimated via radio heat map signature matching, for example, in which current characteristics of wireless signals received from access points at the device (e.g. RSSI, RTT) are compared with expected or previously measured signal characteristics for the access points stored as heat map values in a database.” The performance of conventional functions by generic computers does not provide an inventive concept. Therefore the claim is not found to be patent eligible.”   The combination of elements merely provide for the conventional function of utilizing signal strength to determine a user’s location.
Appellant further argues that the inability to identify references which teach the elements supports the steps being non-conventional and non-generic.  The Examiner respectfully disagrees.  First, the Examiner notes that applicable art was indeed found for the concept of determining a user’s general location via Bluetooth beacons (see at least Office Action of 09/20/2017).  What was found to be novel, was the determination of a “seat location”.  Next, the Examiner points to MPEP 2106.05(d), which states, “The question of whether a particular claimed invention is novel or obvious is "fully apart" from the question of whether it is eligible. Diamond v. Diehr, 450 U.S. 175, 190, 209 USPQ 1, 9 (1981).”



Respectfully submitted,
/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        Conferees:

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681                                                                                                                                                                                                        
/CANDICE D WILSON/RQAS, OPQA       
                                                                                                                                                                                                 Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.